Citation Nr: 0114845	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for residuals of a left 
knee injury.

3. Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1997 rating decision of the Regional Office 
(RO) that denied the veteran's claims for service connection 
for PTSD and residuals of injuries to each knee.  The veteran 
submitted a notice of disagreement and the RO furnished a 
statement of the case and a supplemental statement of the 
case to the veteran and his then-representative in March 
1998.  In a statement received in October 1998, the veteran 
"request[ed] a hearing in front of the hearing officer in 
Cleveland before I go forward with my from [sic] #9 appeal."  
The RO did not consider this to be a substantive appeal.  
However, the Board finds that the statement received from the 
veteran in October 1998 met all the requirements of a 
substantive appeal (see 38 C.F.R. § 20.202 (2000)) and, 
accordingly, it will consider the claims on a de novo basis.  
In this regard, a substantive appeal was received from the 
veteran in February 1999, but this was deemed to be not 
timely.  The RO construed it as an attempt to reopen the 
claim.  

The Board points out that in a rating action dated in June 
1999, the RO found that the evidence submitted by the veteran 
was new and material, and the claims for service connection 
for injuries to each knee were reopened.  Similarly, by 
rating decision dated in October 1999, the RO concluded that 
the additional evidence submitted by the veteran was new and 
material.  All the claims were denied.  In light of the fact 
that the RO has already considered the claims for service 
connection for PTSD and for residuals of injuries to each 
knee on the merits, no prejudice to the veteran will result 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board further notes that on Department of Veterans 
Affairs (VA) Form 9, submitted in February 1999, the veteran 
indicated that he wanted a hearing before a Member of the 
Board.  However, in April 2001, the veteran withdrew his 
request for a Board hearing.  


REMAND

The veteran asserts that service connection should be 
established for PTSD.  The Board observes that in testimony 
during a hearing at the RO in April 1999, in  various written 
statements, and in medical records, the veteran has provided 
information concerning stressors to which he was exposed in 
service.  Many of the incidents he has reported are incapable 
of being verified.  These would include incidents in which he 
alleged he cut off the head of a dead person, shot a farmer 
and killed two people while on patrol.  It is significant to 
note, however, that in a report of VA psychological 
evaluation in January 1997, it was noted that the veteran had 
been in several life-threatening situations in Vietnam and 
had witnessed friends getting killed.  It does not appear 
that the RO has requested that the veteran provide more 
specific information concerning the friends he saw die so 
that an attempt could be made to verify this claimed 
stressor.  In this regard, the RO has made no finding as to 
whether the veteran had combat activity with the enemy.

Several decisions of the United States Court of Appeals for 
Veterans Claims have affected the adjudication of claims for 
service connection for PTSD. It appears that in approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, the case should 
the case be referred for a medical examination to determine 
the sufficiency of the stressor and as to whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In such a referral, the adjudicators should 
specify to the examiner(s) precisely what stressor or 
stressors has been accepted as established by the record, and 
the medical examiners must be instructed that only those 
events may be considered in determining whether the veteran 
was exposed to a stressor during service of sufficient 
severity as to have resulted in ongoing psychiatric 
symptomatology.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Caluza v. Brown, 7 Vet. App. 498 (1994); West v. Brown, 7 
Vet. App. 70 (1994); and Zarycki v. Brown, 6 Vet. App. 91 
(1993).

In addition, the veteran asserts that service 
connection is warranted for residuals of injuries 
to each knee.  He claims that while in service, he 
was a passenger in a vehicle that was involved in 
an accident.  The service medical records confirm 
that the veteran was involved in an automobile 
accident in November 1968 with slight trauma to the 
left knee clinically noted.  No other trauma was 
noted.  An examination of the right lower extremity 
revealed full range of motion with no pain.  There 
was pain with full range of motion of the left 
knee.  Private medical records following service 
show that the veteran sustained injury to the right 
knee in July 1993 when he fell over a dog.  
However, right knee radiograph findings that day 
were noted to "may be consistent with an old 
injury rather than a recent one."  In a letter 
dated in March 1999, a VA physician related that he 
had treated the veteran for approximately two 
years.  He concluded that it was his medical 
opinion that the veteran's degenerative joint 
disease of the knees was directly related to 
injuries sustained in a motor vehicle accident in 
service.  Clarification of such conflicting 
clinical findings would be useful in adjudication 
of the appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD and 
residuals of injuries to each knee since 
his discharge from service.  After 
securing the necessary release, the RO 
should obtain any records that have not 
already been associated with the claims 
folder.

2.  The RO should contact the veteran and 
request a statement concerning as much 
detail as possible regarding the alleged 
incidents in which he witnessed friends 
being killed in service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units in Vietnam, duty assignments, and 
the names, ranks, unit of assignment and 
any other identifying information 
concerning any OTHER individuals involved 
in the events.  The veteran should be 
told that the information is necessary to 
obtain supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

3.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the U.S. Army & Joint Services 
Center for Research of Unit Records 
(USASCRUR) in an attempt to verify the 
claimed stressors.  The address is as 
follows:  USASCRUR, 7798 Cissna Road, 
Springfield, Virginia  22150-3197.

4.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as stressors in accordance with 
the guidance in Zarycki and Caluza.

5.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

6.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether he suffers from any psychiatric 
disorder and, if so, its nature and 
etiology.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should be requested to make a 
specific determination as to whether any 
of the events conceded to have existed in 
service by the adjudicators would be of a 
quality sufficient to produce PTSD.  The 
examiner should be advised that only 
those events in service conceded by 
adjudicators may be considered for 
purposes of determining whether PTSD due 
to events in service exists.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, it should then be 
determined whether the veteran has PTSD 
due to the event.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score and 
a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition 
(1994).  All necessary tests should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

7.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and onset of all current 
disability of each knee.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current disability 
of the right knee and/or the left knee is 
related to service.  The rationale for 
any opinion expressed must be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



